DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “(leaf and/or juice)”, “(extract)”, “(cucumber)”, and “(chamomile)”.  These limitations render the claims vague and indefinite, since it is unclear if the limitations that appear within the parentheses are required.  Appropriate correction and/or clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “substantially rectangular configuration”.  The limitation “substantially rectangular configuration” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “substantially rectangular configuration”.  Furthermore, the specification does not contain guidelines describing what size configurations are encompassed by the limitation “substantially rectangular configuration”.  Appropriate correction and/or clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 3 recites a broad recitation of a component, followed by the narrow recitation of “preferably”.  See MPEP 2173.05(c).  The examiner notes that this occurs nine times in instant claim 3.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-13 and 15-16 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ketkar, WO 2017/197396.
Ketkar, WO 2017/197396, discloses a wipe impregnated with a saponin-containing composition (see abstract).  It is further taught by Ketkar that the composition only contains natural ingredients (see paragraph 28), that the composition further contains a solvent, such as water (see paragraph 48), hydrosols, such as chamomile and tea tree (see paragraph 49), a moisturizer, such as aloe vera (see paragraph 50), 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 4-6, 10-12 and 16 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nebel et al, US 2016/0310406.
Nebel et al, US 2016/0310406, discloses a cleaning wipe comprising 0.05-0.3% by weight of tea tree oil, 0.05-0.25% by weight of peppermint oil, 0.05-1% by weight of castor oil, 0.05-2% by weight of aloe, 0.05-0.1% by weight of lanolin, a fragrance, and an antimicrobial material (see abstract and paragraphs 6-9).  It is further taught by Nebel et al that the cleaning wipe further contains deionized water (see paragraph 41), sodium citrate (see paragraph 46), and cucumber extract (see paragraph 76), and that the cleaning wipe is made of bamboo fibers (see paragraph 156), per the requirements of the instant invention.  Therefore, instant claims 4-6, 10-12 and 16 are anticipated by Nebel et al, US 2016/0310406.
.

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 4, 2022